Title: From John Adams to Henry Laurens, 27 July 1778
From: Adams, John
To: Laurens, Henry


     
      Passy July 27 1778
     
     I thank you, my dear sir for your kind Congratulations, on the favourable Appearances in our American Concerns, and for so politely particularising one of the most inconsiderable of them, my Safe Arrival in France, which was after a very inconvenient Passage of forty five days.
     Your Letter to Mr. Izzard, I had the Pleasure to send to him immediately, in Paris, where he resides, the Court of Tuscany being so connected with that of Vienna, as to discourage hitherto his Departure for Italy. He did me the Honour of a Visit Yesterday, when We had much sweet Communion as the Phrase is upon American affairs.
     Your other Letter to your Daughter in Law, I have forwarded by a safe Opportunity. You may depend upon my conveying your Letters to any of your Friends by the best Opportunities and with Dispatch. The more of your Commands you send me the more Pleasure you will give me.
     War is not declared. That is no Manifesto has been published. But each Nation is daily manufacturing Materials for the others Manifesto, by open Hostilities. In short, sir, the two Nations have been at War, Since the Recal of the Ambassadors. The King of France, has given orders to all his ships to attack the English, and has given vast Encouragement to Privateers.
     The K. of G. B. and his Council have determined to Send Instructions to their Commissioners in America to offer Us Independency, provided We will make Peace with them, Seperate from France. This appears to me to be the last Effort to seduce, deceive, and divide. They know that every Man of Honour in America must receive this Proposition with Indignation. An immaculate Virgin would scarcely feel more Grief, more shame, more Horror, from an attempt made upon her chastity, by an old Debauchee, in a public Assembly. But they think they can get the Men of no Honour, to join them by such a Proposal, and they think that the Men of Honour are not a Majority. What has America done, to give Occasion to that King and Council to think So unworthily of her?
     The Proposition is in other Words this—“America, you have fought me untill I despair of beating you—you have made an Alliance with the first Power of Europe, which is a great Honour to your Country and a great stability to your Cause. So great, that it has excited my highest Resentment, and has determined me to go to War with France. Do you break your Faith with that Power, and forfeit her Confidence, as well as that of all the rest of Mankind forever, and join me to beat her, or stand by neutre and see me do it, and for all this I will acknowledge your Independency, because I think in that Case you cannot maintain it, but will be an easy Pray to me Afterwards, who am determind to break my faith with you, as I wish you to do yours with France.”
     My dear Countrymen I hope will not be allured upon the Rocks by the syron song of Peace. They are now playing, a sure Game. They have run all Hazards, but now they hazard nothing.
     I know your Avocations are Application is incessant, and your Moments precious, and therefore that I ask a great favour in requesting your Correspondence, but the Interest of the Public as well as private Friendship induce me to do it. I am with great Esteem your Frd & sert.
    